Citation Nr: 1230856	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to an initial compensable evaluation (rating) for primary insomnia.

3.  Entitlement to an initial compensable evaluation (rating) for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 1983 to February 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Houston, Texas.

The Veteran provided testimony at a May 2012 Travel Board hearing before the undersigned Veterans Law Judge at the VA office in San Antonio, Texas.  A transcript is associated with the claims folder.

The issue of entitlement to service connection for memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

In a February 2012 letter, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal on the issues of initial compensable ratings for primary insomnia and migraine headaches.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial compensable rating for primary insomnia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. 
§ 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issue of entitlement to an initial compensable rating for migraine headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a February 2012 letter, and again at the Board personal hearing in May 2012, the Veteran has knowingly and explicitly withdrawn the appeal as to the issues of initial compensable ratings for primary insomnia and migraine headaches; hence, there remain no allegations of errors of fact or law for 

appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and the appeal as to these issues is dismissed.


ORDER

The appeal for an initial compensable rating for primary insomnia is dismissed.

The appeal for an initial compensable rating for migraine headaches is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

The Board finds that, under the facts and circumstances of this case, VA's duty to assist includes either associating the neuropsychological test results ordered by the November 2010 VA examiner with the claims file and readjudicating the claim, or affording the Veteran a VA neuropsychological examination with regard to his claim for service connection for memory loss, to assist in determining if the memory loss was caused or aggravated by a service-connected disability.

The Veteran has suggested several theories of etiology for his memory loss symptoms.  First, he contends that he jumped from aircraft during service at least 120 times, bumping his head on several occasions, and that this caused his memory loss.  In the alternative, he avers that his memory loss was caused or aggravated by Imitrex injections he received to treat his service-connected migraine headaches, or that it was caused or aggravated by his service-connected insomnia.  

As mentioned above, the Veteran was afforded a VA examination in November 2010.  The VA examiner noted the Veteran's contention that his memory problems were a result of his service-connected insomnia, but concluded that the criteria for a diagnosis of insomnia under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) were not met, in that a diagnosis of insomnia requires that the sleep disorder (or associated day-time fatigue) cause "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  At the 2010 VA examination, the Veteran initially denied any problems from being unable to sleep.  The 2010 VA examiner noted that there was no clinically significant distress or functional impairment identified at a 2006 VA examination, which indicated a diagnosis of insomnia.  Thus, the 2010 VA examiner opined that the insomnia diagnosis was erroneous.  However, given the Veteran's contention that his memory loss is due to either his lack of sleep or to his Imitrex injections, the VA examiner ordered neuropsychological testing to evaluate the memory disturbance and to investigate any relationship between the sleep disturbance and memory loss.  

There is no indication that the neuropsychological testing ordered by the 2010 VA examiner was ever completed, or if it was, it is not associated with the claims file or uploaded to Virtual VA.  The duty to assist includes providing additional testing or examinations recommended by a VA examiner.  Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).  For this reason, the Board finds that a remand is necessary to associate the results of any neuropsychological testing conducted after the 2010 VA examination with the claims file and readjudicate the claim for service connection for memory loss with consideration of this new evidence.  If the neuropsychological testing ordered by the 2010 VA examiner has not been completed, the Veteran should be afforded a VA neuropsychological examination to assist in determining whether the memory loss was caused or aggravated by either the service-connected insomnia or the Imitrex injections administered for the service-connected migraine headaches.   

Accordingly, the issue of entitlement to service connection for memory loss is REMANDED for the following action:

1.  If the neuropsychological testing ordered by the November 2010 VA examiner was conducted, associate the results of such testing with the claims file.    

2.  If the neuropsychological testing ordered by the November 2010 VA examiner has not been conducted or cannot be located, schedule the Veteran for a VA neuropsychological examination to assist in determining the causation or etiology of his current memory loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include the neuropsychological testing ordered by the November 2010 VA examiner, and a complete rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  The examiner shoulder offer an opinions:

a.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's memory loss has been caused by the Veteran's insomnia or other sleep disorder (including as a component or symptom of insomnia or other sleep disorder)?

b.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's memory loss has been aggravated by (permanently worsened in severity) the Veteran's insomnia or other sleep disorder (including as a component or symptom of insomnia or other sleep disorder)?

c.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's memory loss has been caused by Imitrex injections taken by the Veteran for migraine headaches?

d.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's memory loss has been aggravated by (permanently worsened in severity) Imitrex injections taken by the Veteran for migraine headaches?

e.  If the examiner opines that the Veteran's memory loss was aggravated (permanently worsened in severity) by either his insomnia and/or other sleep disorder or the Imitrex injections, the examiner should attempt to identify the baseline level of severity of the memory loss before the onset of aggravation.  The examiner should provide an explanation for the opinion reached.

f.  If the examiner concludes that the Veteran's memory loss was not caused or aggravated by either his insomnia or other sleep disorder or the Imitrex injections, is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the current memory loss was incurred during or caused by active service?  The examiner should specifically comment on the Veteran's contention that his memory loss was caused by repeated jumps from aircraft during service and the documentation of memory loss complaints and testing during active service in 2002, 2003, and 2006.

g.  If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed memory loss.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


